UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY HOEY, a/k/a Sld Dft 13,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:96-cr-00053-MR-13)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony Hoey, Appellant Pro Se. Richard Lee Edwards, Amy Elizabeth
Ray, Assistant United States Attorneys, Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina;
Adam Christopher Morris, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony Hoey appeals the district court’s orders denying

relief   on    his   motion      for    reduction    of    sentence,    18    U.S.C.

§ 3582(c)     (2006).      We    have    reviewed    the   record   and      find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           See United States v. Hoey, No. 4:96-cr-

00053-MR-13 (W.D.N.C. June 6, 2012; Aug. 3, 2012).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials    before    this    court       and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2